DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 7 and 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patino et al. (US 20110278937).
Regarding claim 1, Patino teaches
An image capture device comprising: 
an image sensor configured to obtain an input image; ([0014], “the portable electronic device 100 can be…a digital camera”)
a primary power source; (Figs. 1 and 4, (112 – external power source))
a secondary power source; and (Figs. 1 and 4, (110 – internal power pack))
a processor configured to: (Figs. 1 and 4, (116 – controller))
obtain an internal temperature measurement of the image capture device; ([0018], “ The switching device 114 is controlled by a controller 116 that receives temperature measurements from one or more temperature sensors 108.”)
determine a thermal zone based on the internal temperature measurement; (Figs. 2-3, [0023] “the controller 116 determines whether the temperature is above a first threshold, which will be referred to as the max threshold.”)

on a condition that the determined thermal zone is a first thermal zone, draw power from the secondary power source; (Fig. 3, [0036], “When the temperature measurement form the temperature sensor 108 is above the min threshold, the controller 116 can maintain the switching device 114 to couple power from the internal power pack 110 to the system components 102 subject to blocks 308 and 310 below.” Where zone 1 is above the minimum threshold (Fig. 3) and below the second threshold (Fig. 2))
on a condition that the determined thermal zone is a second thermal zone, alternately draw power from the primary power source and the secondary power source; and (Fig. 2, [0027], “the controller 116 determines whether the temperature from the temperature sensor 108 is above a second threshold” And [0030], “When the temperature is between the second threshold and the max threshold and when the portable electronic device 100 is in an operation mode that can generate a large amount of heat, the controller 116, at 206, can set the switching device 114 to couple power from the internal power pack 110 to the system components 102. When the temperature is between the second threshold and the max threshold and the portable electronic device 100 is not in an operation mode that can generate a large amount heat, the controller 116 can set (or maintain) the switching device 114 to couple power from the external power source 112 to the system components 102.”)
on a condition that the determined thermal zone is a third thermal zone, draw power from the secondary power source. (Fig. 2, (204,206), [0023] “the controller 116 determines whether the temperature is above a first threshold, which will be referred to as the max threshold.” And [0026], “At 206, when the temperature measurement from the temperature sensor 108 is above the max threshold, the controller 116 attempts to reduce the heat generated by the portable electronic device 100 by setting the switching device 114 to couple power from the internal power pack 110 to the system components 102.”)
Regarding claim 2, Patino teaches wherein the processor is further configured to draw power from the primary power source on a condition that the secondary power source is depleted. (Fig. 3, [0038], “ When the capacity of the internal power pack 110 is at or below the low capacity threshold, the controller 116 can determine whether the switching device 114 should switch to the external power source 112, at 310.”)
Regarding claim 3, Patino teaches wherein the first thermal zone indicates that an internal temperature of the image capture device is below a risk of overheating threshold (ROOT) and that the processor is not at risk of overheating. (Fig. 3, [0036], “When the temperature measurement form the temperature sensor 108 is above the min threshold, the controller 116 can maintain the switching device 114 to couple power from the internal power pack 110 to the system components 102 subject to blocks 308 and 310 below.” Where zone 1 is above the minimum threshold (Fig. 3) and below the second threshold (Fig. 2) which is below the max. threshold and therefore is below a risk of overheating.)
Regarding claim 4, Patino teaches wherein the second thermal zone indicates that an internal temperature of the image capture device is above a risk of overheating threshold (ROOT). (Where the second threshold is interpreted as the above a risk of overheating threshold, Fig. 2, [0030], “When the temperature is between the second threshold and the max threshold and when the portable electronic device 100 is in an operation mode that can generate a large amount of heat, the controller 116, at 206, can set the switching device 114 to couple power from the internal power pack 110 to the system components 102. When the temperature is between the second threshold and the max threshold and the portable electronic device 100 is not in an operation mode that can generate a large amount heat, the controller 116 can set (or maintain) the switching device 114 to couple power from the external power source 112 to the system components 102.”)
Regarding claim 5, Patino teaches wherein the second thermal zone indicates that the internal temperature of the image capture device will exceed a thermal limit of the processor on a condition that the primary power source is used exclusively. ([0030], “When the temperature is between the second threshold and the max threshold and when the portable electronic device 100 is in an operation mode that can generate a large amount of heat, the controller 116, at 206, can set the switching device 114 to couple power from the internal power pack 110 to the system components 102. When the temperature is between the second threshold and the max threshold and the portable electronic device 100 is not in an operation mode that can generate a large amount heat, the controller 116 can set (or maintain) the switching device 114 to couple power from the external power source 112 to the system components 102.” Where if the external power source were used exclusively in a high heat operation the max. threshold would be exceeded.)

Regarding claim 6, Patino teaches wherein the third thermal zone indicates that an internal temperature of the image capture device is above a threshold and approaching a thermal limit of the processor. ([0024], “In an example, the max threshold can be at or slightly below the maximum allowable temperature. For example, if the maximum allowable temperature is 75 degrees Celsius, the max threshold can be set at 73 degrees Celsius to account for residual heating after attempting to control the heat generation, environmental influences, or other concerns.” And [0018], “the temperature sensor 108 can obtain measurements near a processor or a radio frequency power amplifier.”, Fig. 2, (204,206), [0023] “the controller 116 determines whether the temperature is above a first threshold, which will be referred to as the max threshold.” And [0026], “At 206, when the temperature measurement from the temperature sensor 108 is above the max threshold, the controller 116 attempts to reduce the heat generated by the portable electronic device 100 by setting the switching device 114 to couple power from the internal power pack 110 to the system components 102.”)
Regarding claim 9, Patino teaches wherein on a condition that the determined thermal zone is the second thermal zone, the processor is configured to dynamically adjust a power draw ratio to alternately draw power from the primary power source and the secondary power source. (Fig. 2, [0027], “the controller 116 determines whether the temperature from the temperature sensor 108 is above a second threshold” And [0030], “When the temperature is between the second threshold and the max threshold and when the portable electronic device 100 is in an operation mode that can generate a large amount of heat, the controller 116, at 206, can set the switching device 114 to couple power from the internal power pack 110 to the system components 102. When the temperature is between the second threshold and the max threshold and the portable electronic device 100 is not in an operation mode that can generate a large amount heat, the controller 116 can set (or maintain) the switching device 114 to couple power from the external power source 112 to the system components 102.”)
Regarding claim 10, Patino teaches wherein the processor is further configured to dynamically adjust the power draw ratio based on a power source type, a power source capacity, power source health, power source age, an electronic device type, or a processor power requirement. (Fig. 2, [0027], “the controller 116 determines whether the temperature from the temperature sensor 108 is above a second threshold”, [0030], “When the temperature is between the second threshold and the max threshold and when the portable electronic device 100 is in an operation mode that can generate a large amount of heat, the controller 116, at 206, can set the switching device 114 to couple power from the internal power pack 110 to the system components 102. When the temperature is between the second threshold and the max threshold and the portable electronic device 100 is not in an operation mode that can generate a large amount heat, the controller 116 can set (or maintain) the switching device 114 to couple power from the external power source 112 to the system components 102.”, and [0028], “Example operation modes when the system components 102 generate larger amounts of heat include when the portable electronic device 100 is transmitting, frequently updating the display, or performing intensive processing.” Where a processor power requirement is interpreted as performing intensive processing or not.)

Regarding claim 12, Patino teaches wherein the primary power source is an internal battery and the secondary power source is an external battery. (Figs. 1 and 4, (112 – external power source) and (110 – internal power pack))
Regarding claim 13, Patino teaches wherein the primary power source is an external battery and the secondary power source is an internal battery. (Figs. 1 and 4, (112 – external power source) and (110 – internal power pack))

As to claims 11 and 18, Patino teaches these claims according to the reasoning provided in claim 1.
As to claim 14, Patino teaches this claim according to the reasoning provided in claim 3.
As to claim 15, Patino teaches this claim according to the reasoning provided in claims 4 and 5.
As to claim 16, Patino teaches this claim according to the reasoning provided in claim 6.
As to claims 17 and 20, Patino teaches these claims according to the reasoning provided in claim 9.
As to claim 19, Patino teaches this claim according to the reasoning provided in claims 3, 4, 5, and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patino in view of Badam et al. (US 20170139459)
Regarding claim 7, Patino teaches alternating between a first and second power source but does not specifically teach a ratio of 50:50. Badam teaches wherein on a condition that the determined thermal zone is the second thermal zone, the processor is configured to alternately draw power from the primary power source and the secondary power source at a substantially 50:50 ratio. ([0042], “ If the combined estimated energy used is between 1000 to 2000 joule then a ratio of 1:1 may be used where 1 unit of power is drawn from the first battery and 1 unit of power is drawn from the second battery for this epoch.”)
Patino and Badam both teach controlling power sources in a system.  Both Patino and Badam teach alternating between two power sources. Patino does not specifically teach a ratio of alternating. Badam teaches a ratio of alternating could be 2:1 or 1:1. Since both Badam and Patino teach controlling power sources, there would be a reasonable expectation of success, if Patino would use ratios of supplying power between the first and second power supplies.  Based on Badam the KSR rationale, "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Patino to use ratios to supply power from the two power supplies.
Regarding claim 8, Patino teaches alternating between a first and second power source but does not specifically teach a ratio of about 70:30. Badam teaches wherein on a condition that the determined thermal zone is the second thermal zone the processor is configured to alternately draw power from the primary power source and the secondary power source at a substantially 30:70 ratio. ([0042], “For example, if the combined estimated energy used is below 1000 joule then a ratio of 2:1 may be used where 2 units of power are drawn from the first battery and 1 unit of power is drawn from the second battery for this epoch.”)
Patino and Badam both teach controlling power sources in a system.  Both Patino and Badam teach alternating between two power sources. Patino does not specifically teach a ratio of alternating. Badam teaches a ratio of alternating could be 2:1 or 1:1. Since both Badam and Patino teach controlling power sources, there would be a reasonable expectation of success, if Patino would use ratios of supplying power between the first and second power supplies.  Based on Badam the KSR rationale, "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Patino to use ratios to supply power from the two power supplies.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 29, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187